UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 29, 2013 SOUTHERN MISSOURI BANCORP, INC. (Exact name of Registrant as specified in its Charter) Missouri 000-23406 43-1665523 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 531 Vine Street, Poplar Bluff, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(573) 778-1800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under anyof the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) Pre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Item 2.02 Results of Operations and Financial Condition On July 29, 2013, Southern Missouri Bancorp, Inc., the parent corporation of Southern Bank, issued a press release announcingfourth quarter and fiscal year 2013 results,and the declaration of a dividend of $0.16 per share.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated by reference herein. Southern Missouri Bancorp, Inc.will host a conference call to review the information provided inthe press release referred to above on Wednesday, July 31, 2013, at 3:30 p.m., CDT (4:30 p.m., EDT). The call will be available live to interested parties by calling 1-888-317-6016 in the United States (Canada: 1-855-669-9657, international: 1-412-317-6016). Following the call, telephone playback will be available one hour following the conclusion of the call, until 8:00 a.m., CDT, onAugust 15, 2013. The playback may be accessed by dialing 1-877-344-7529 (international: 1-412-317-0088), and using the conference passcode 10032143. Item 9.01Financial Statements and Exhibits (d) Exhibits Press release dated July 29, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN MISSOURI BANCORP, INC. Date: July 30, 2013 By: /s/ Greg A. Steffens Greg A. Steffens President 3 EXHIBIT INDEX Exhibit No. Description Press Release datedJuly 29, 2013
